1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    FLOYD EUGENE BENDER,                              )   Case No.: 1:21-cv-00448-NONE-SAB (PC)
                                                       )
7                     Plaintiff,                       )
                                                       )   ORDER TO SHOW CAUSE WHY ACTION
8             v.                                       )   SHOULD NOT BE DISMISSED
                                                       )   (ECF No. 5)
9    KELLY SANTORO, et al.,
                                                       )
10                                                     )
                      Defendants.                      )
11                                                     )

12            Plaintiff Floyd Eugene Bender is proceeding pro se in this civil rights action pursuant to 42

13   U.S.C. § 1983.

14            Plaintiff filed the instant action on March 11, 2021.

15            On March 19, 2021, the Court directed Plaintiff to pay the $402.00 filing fee or complete and

16   submit an application to proceed in forma pauperis within forty-five days. (ECF No. 5.) To date,

17   Plaintiff has not paid the filing fee or submitted an application to proceed in forma pauperis and the

18   time to do so has now passed. Therefore, this action cannot proceed forward.

19            Accordingly, it is HEREBY ORDERED that Plaintiff shall show cause within fourteen (14)

20   days why the action should not be dismissed for failure to comply with a court order and failure to

21   prosecute.

22
23   IT IS SO ORDERED.

24   Dated:        May 12, 2021
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
